106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John David SIMPSON, Plaintiff-Appellant,v.Ronald ANGELONE, in his individual and official capacity asthe Director of the Virginia Department of Corrections;Donald Guillory, in his individual and official capacity asWarden of Powhatan Correctional Facility in the State ofVirginia;  Larry Jarvis, in his individual capacity asAssistant Warden of the Powhatan Correctional Facility inthe State of Virginia;  Cecil N. Lewis, in his individualcapacity as Chief of Security at the Powhatan CorrectionalFacility in the State of Virginia;  Loretta K. Kelly, in herindividual capacity as Assistant Warden of Programs (AWP) atthe Powhatan Correctional Facility in the State of Virginia;Marcia Ornelas, in her individual capacity as designatedGrievance Coordinator at the Powhatan Correctional Facilityin the State of Virginia;  Kenneth Sutton, in his individualcapacity as Personal Property Officer at the PowhatanCorrectional Facility in the State of Virginia, Defendants-Appellees.
No. 96-6457.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-94-1081-2)
John David Simpson, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
John David Simpson appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Simpson v. Angelone, No. CA-94-1081-2 (E.D.Va. Feb. 28, 1996).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED